DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 01/06/2021 have been entered. Claims 1-2, 4-6, 8-10, 12-13, 15-16, 18-19, 21, 23, and 25 remain pending in the application.
Solely due to the amendments, the previous rejection(s) of Claims 5-6, 13, 18, 19, and 23 under 35 U.S.C. 112(b) have been withdrawn. 
Solely due to the amendments, the previous objection(s) to Claim 21 has been withdrawn. 
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
The applicant contends that none of the cited reference teach the newly amended claim language. 
However, the newly amended claim language, in at least Claim 1, has not been previously presented and thus the applicant’s arguments regarding such language are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details. 
Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Glimpse: Continuous, Real-Time Object recognition on Mobile Devices”) in view of Majumder et al (US 2014/0241638 herein after referred to as “MJ”) and further in view of Bruns, Erich (“Adaptive Image Classification on Mobile Phones”, NPL 2010) and further in view of Baldwin (US 9,036,943). 
With respect to Claim 1, Chen teaches a mobile compute device for distributed machine learning, the mobile device comprising: memory; and one or more processors to execute a plurality of instruction to cause the one or more processors to… (Chen Figure 4 “Glimpse Client” Pg.2 Paragraph 9 “We have 
Chen also teaches identify an input dataset including a plurality of dataset elements for machine learning (Chen Figure 4; Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The referenced Trigger frames teaches the claimed “identify an input dataset including a plurality of dataset elements for machine learning”).
Chen further teaches select a subset of the dataset elements (Chen Section 3 Paragraph 5 “The active cache stores all of the subsequent frames from the frame that gets transmitted to the server for processing." Figure 4; Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The examiner notes that the referenced “sending only certain trigger frames” teaches the claimed “select a subset of the dataset elements.”).
Chen further teaches transmit the subset to a cloud server for machine learning (Chen Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." c.f. Figure 4. The examiner notes that in Figure 4 the shown “object detection”, “feature extraction”, and/or “objection recognition” teaches “…for machine learning.”). 
 receive, from the cloud server, a set of learned parameters for local data classification in response to transmittal of the subset to the cloud server… (Chen Figure 4. The Glimpse Server sending Object labels, bounding boxes, and /or feature points to the Glimpse Client and the Client receiving this data teaches “receive, from the cloud server” (i.e. Glimpse server), a set of learned parameters for local classification (i.e. “object labels”, “bounding boxes”, and/or “feature points”) in response to transmittal of the subset to the cloud server (note that “trigger frames” (i.e. subset) are sent, in response, denoted by the arrow back to the “Glimpse Client”, the above “learned parameters” are sent back and received by the client.). 
wherein the learned parameters are based on an expansion of features extracted by the cloud server from the subset of the dataset elements… (Chen Section 5. Implementation. Glimpse Server: The server implements the road sign recognition pipeline and the face recognition pipeline…For road signs we first detect them using boundary, shape, and color….For feature extraction, we train a convolutional neural network…using labeled road signs to obtain the computer crafted features. For classification, we train a SVM classifier with a linear kernel using the features extracted in the previous step….” The examiner notes that by training a SVM classifier using the extracted features, the resultant “learned parameters” of the SVM machine are “based on an expansion of features extracted by the cloud server from the subset of the dataset elements” (i.e. the trigger frames which were sent to the Gilmpse server (c.f. Figure 4))…in response to identification of a first plurality of one or more transformations, the first plurality including at least one type of transformation to be applied to the one or more extracted features…(The examiner plurality of one or more transformations” has three possible and reasonable interpretations. 1) a plurality of one or more different transformations (e.g. T1, T2, T3) OR 2) a plurality of at least one transformation (e.g. T1, T1, T1) or 3) one transformation is identified (i.e. suppose “one” transformation (e.g. one or more) was identified, clearly a plurality of one transformation would encompass just that one transformation. While the language is definite, any or all of the interpretations will be considered “correct.” Based on the above, Chen teaches the claim language. Section 5 Implementation “Glimpse server:…for road signs we first detect them using boundary, shape and color.” Detecting road signs by using boundary, shape, and color teaches “identification of a first plurality of one or more transformations” (i.e. the functions which use boundary, shape, color to detect road signs) the first plurality including at least one type of transformations to be applied to the one or more extracted features (again, the above functions.). Note further that Chen recites in Section 5 “…To enable road sign tracking, we use the good features to track…and return 30 feature points (the top 26 features and the 4 corners of the bounding box) to the client for tracking.” Because, at least the 4 corners of the bounding box must be associated with the transformation of “boundary” these 4 corners is at least one extracted feature.)…
	Chen does not explicitly disclose…and discretization of the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations ofAttorney Docket No. P92011Response to the Non-Final Office Action Mailed October 6, 2020 U.S. Serial No. 14/998,313the type of 
Chen does not explicitly disclose periodically update the set of learned parameters based on a selection of a second subset of the dataset elements, transmittal of the second subset to the cloud server, and receipt of an updated set of learned parameters from the cloud server. 
Chen further does not explicitly disclose retrain a classifier with the learned parameters received from the cloud server, wherein the classifier is to perform local classification of the dataset elements after being retrained with the learned parameters.
	However, MJ does teach periodically update the set of learned parameters based on a selection of a new subset of the dataset elements, transmittal of the new subset to the cloud server, and receipt of an updated set of learned parameters from the cloud server (MJ Pg. 2 Paragraph [0025] “The trained classifiers and the associated models are provided to the indexer module where they are available to be used on the mobile device. The model trainer module is used to predetermine the processing models and updates a listing of models… whenever a new training data set or feature function becomes available to the network.” The examiner notes that the referenced trained classifiers and/or associated models read on the claimed “learned parameters.” Further the referenced new training data set and/or feature function reads on the claimed “selection of a new subset of the dataset elements” and the referenced “”becomes available to the network” reads on the claimed “transmittal of the new subset to the cloud server.”).

The combination of Chen and MJ, however, do not appear to explicitly disclose retrain a classifier with the learned parameters, wherein the classifier is to perform local classification of the dataset elements. 
Bruns however does teach retrain a classifier with the learned parameters received from the cloud server, wherein the classifier is to perform local classification of the dataset elements after being retrained with the learned parameters (Bruns Pg. 108 Figure 8.1 shows the system architecture. Note that preprocessing takes place on the server and the results including a classifier and its parameters are sent to the mobile device. Note that the classifier performs its function on the mobile device and thus performs “local” classification. Also note Pg. 109 “At the end of a museum visit, the mobile devices automatically transfer their collected adaptation parameters to the server to enable the image and pathway classifiers to continually learn and improve over time…” and Pg. 115 Figure 8.4Figure 8.4 shows the advantages and disadvantages of each classifier used. Note especially that for basic object recognition one of the advantages is that it is memory efficient which allows the classifier to run on the mobile device.). 

The combination of Chen, MJ, and Bruns does not appear to explicitly disclose…and discretization of the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations ofAttorney Docket No. P92011Response to the Non-Final Office Action Mailed October 6, 2020 U.S. Serial No. 14/998,313the type of transformation to be applied to the one or more extracted features, the second plurality being a subset of the first plurality.
Baldwin, however, does teach and discretization of the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations ofAttorney Docket No. P92011Response to the Non-Final Office Action Mailed October 6, 2020 U.S. Serial No. 14/998,313the type of transformation to be applied to the one or more extracted features, the second plurality being a subset of the first plurality (As an initial matter, the examiner notes the breadth of the term “transformation.” A “transformation” is interpreted as encompassing any function which manipulates data and/or any space upon which a function is applied. Baldwin Fig.3 Element 350 describes a box breaking up the image into discrete portions. Col.11 Lines 19-29 “The set of images can be separated into sections and the sections can be piece-wise processed. For example the set of image can be analyzed using at least one object recognition algorithm to attempt to determine a target area, such as a face, object, and/or structure represented in the set of images, where the target area has a position within the set of images. A upon recognizing the target area and determining the movement, the target area can be separated into one or more sections.” The examiner notes that separating an image and/or set of images into sections teaches the claimed “discretize”. Further, using an object recognition algorithm to attempt to determine a target area and recognizing a target area teaches “a second plurality of one or more transformations.” And, because the target area, upon being recognized (i.e. extracted), can be separated into one or more sections, the separated target area which itself is a separated sectioned portion of an overall image teaches that this “second plurality of transformations is a subset of the first plurality” as is required. See also, Baldwin Col. 6 Lines 4-20 which discuss pixel values of two images (i.e. set of images) being transformed into one coordinate system. “This is, the set of pixel values representing the at least one image and the set of pixel values representing the reference image can be transformed into one coordinate system. In accordance with an embodiment, the images can be aligned using any number of image alignment algorithms or other algorithms to determine an alignment offset or other correspondence relationship among images with varying degrees of overlap. For example, these algorithms can be used to: determine an appropriate mathematical model that relates pixel coordinates in one image to pixel coordinates in another image; to estimate the correct alignments relating to various pairs (or sets) of images…”). 
Because the combination and Chen, MJ, and Bruns and Baldwin both discuss using a server to process image data, they are considered analogous art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing 

With respect to Claim 2, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein, the one or more processors, to identify the input dataset, is to identify a set of images for classification (Chen Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The examiner notes that referenced frames teaches the claimed “set of images.”).

With respect to Claim 4, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein the one or more processors is to perform local classification of dataset elements based on the learned parameters (MJ Figure 1. Element 32 “Mobile Classifier” Pg. 3 Paragraph [0035]” If the classification confidence is below that threshold, the image processing will be requested from the cloud network. For these instances, the final classification takes place on the network and the results are sent back to the mobile device. In some embodiments, only a fraction of data points for which confidence is below the threshold, are sent to the cloud network. The remaining processing tasks are completed on the mobile.” The examiner notes that the referenced “remaining processing tasks,” based on the context of the reference, teaches the claimed “perform local classification of the dataset elements based on the learned parameters.” Pg.3 Paragraph [0036] “The mobile classifier module extracts the appropriate feature and classifies it…”).

With respect to Claim 5, the combination of Chen, MJ, Bruns, and Baldwin teach wherein each of the dataset elements include at least one image (MJ Pg. 2 Paragraph [0020] “The processing model includes at least one type of feature from the visual information to be classified. A classifier module extracts corresponding features the visual information (e.g. video frame or image file).”
In the alternative, Chen also teaches wherein each of the dataset elements comprises an image (Chen Abstract “Glimpse captures full-motion video, locates objects of interest, recognizes and labels them, and tracks theme from frame to frame for the user.” The examiner notes that the full-motion video and/or frame teaches the claimed dataset elements include at least one image.).
The combination of Chen, MJ, Bruns, and Baldwin also teach wherein the one or more processors, to perform the local classification, is to recognize a particular object in the at least one image based on the learned parameters (MJ Pg. 1 Paragraph [0016] “The illustrated example includes at least one application module that allows for some visual information processing. For discussion purposes, the application module includes at least one feature that uses or requires object recognition from visual information.” Pg.3 Paragraph [0036] “The mobile classifier module extracts the appropriate feature and classifies it.”
When the client gets disconnected from the server, we could run the local object recognition pipeline.” The examiner notes that the local object recognition pipeline teaches “to perform the local classification, is to recognize a particular object in one or more images based on the learned parameters.”). 

With respect to Claim 6, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein the one or more processors, to receive the set of learned parameters, is to receive a set of learned parameters for local data classification in response to transmittal of the subset to the cloud server in real-time (Chen Pg. 2 Paragraph 1. “This paper presents the design, implementation, and valuation of Glimpse, a continuous, real-time object recognition system that achieves high trackability, while reducing the amount of network bandwidth consumed relative to alternative designs.” Figure 4.). 

With respect to Claim 9, Chen teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to execution by a mobile compute device, cases the mobile compute device to… (Chen Figure 4 “Glimpse Client” Pg.2 Paragraph 9 “We have implemented Glimpse for recognizing road signs and faces and have conducted experiments with Android smartphones and Google Glass.” The examiner notes that Android smartphones and/or Google Glass teaches a “mobile compute device for distributed machine learning.”).
Chen also teaches identify an input dataset including a plurality of dataset elements for machine learning (Chen Figure 4; Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The referenced Trigger frames teaches the claimed “identify an input dataset including a plurality of dataset elements for machine learning”).
Chen further teaches select a subset of the dataset elements (Chen Section 3 Paragraph 5 “The active cache stores all of the subsequent frames from the frame that gets transmitted to the server for processing." Figure 4; Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The examiner notes that the referenced “sending only certain trigger frames” teaches the claimed “select a subset of the dataset elements.”).
Chen further teaches transmit the subset to a cloud server for machine learning (Chen Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." c.f. Figure 4. The examiner notes that in Figure 4 the shown “object 
Chen further teaches receive, from the cloud server, a set of learned parameters for local data classification in response to transmittal of the subset to the cloud server… (Chen Figure 4. The Glimpse Server sending Object labels, bounding boxes, and /or feature points to the Glimpse Client and the Client receiving this data teaches “receive, from the cloud server” (i.e. Glimpse server), a set of learned parameters for local classification (i.e. “object labels”, “bounding boxes”, and/or “feature points”) in response to transmittal of the subset to the cloud server (note that “trigger frames” (i.e. subset) are sent, in response, denoted by the arrow back to the “Glimpse Client”, the above “learned parameters” are sent back and received by the client.). 
wherein the learned parameters are based on an expansion of features extracted by the cloud server from the subset of the dataset elements… (Chen Section 5. Implementation. Glimpse Server: The server implements the road sign recognition pipeline and the face recognition pipeline…For road signs we first detect them using boundary, shape, and color….For feature extraction, we train a convolutional neural network…using labeled road signs to obtain the computer crafted features. For classification, we train a SVM classifier with a linear kernel using the features extracted in the previous step….” The examiner notes that by training a SVM classifier using the extracted features, the resultant “learned parameters” of the SVM machine are “based on an expansion of features extracted by the cloud server from the subset of the dataset elements” (i.e. the trigger frames which were sent to the Gilmpse server (c.f. Figure 4))…in response to identification of a first plurality of one or more transformations, the first plurality including at least one type of transformation to be applied to the one or more extracted features…(The examiner notes that that the “in response” functionality is interpreted as the features are extracted “in response to…”. Further, the phrase “a first plurality of one or more transformations” has three possible and reasonable interpretations. 1) a plurality of one or more different transformations (e.g. T1, T2, T3) OR 2) a plurality of at least one transformation (e.g. T1, T1, T1) or 3) one transformation is identified (i.e. suppose “one” transformation (e.g. one or more) was identified, clearly a plurality of one transformation would encompass just that one transformation. While the language is definite, any or all of the interpretations will be considered “correct.” Based on the above, Chen teaches the claim language. Section 5 Implementation “Glimpse server:…for road signs we first detect them using boundary, shape and color.” Detecting road signs by using boundary, shape, and color teaches “identification of a first plurality of one or more transformations” (i.e. the functions which use boundary, shape, color to detect road signs) the first plurality including at least one type of transformations to be applied to the one or more extracted features (again, the above functions.). Note further that Chen recites in Section 5 “…To enable road sign tracking, we use the good features to track…and return 30 feature points (the top 26 features and the 4 corners of the bounding box) to the client for tracking.” Because, at least the 4 corners of the bounding box must be associated with the transformation of “boundary” these 4 corners is at least one extracted feature.)…
	Chen does not explicitly disclose…and discretization of the first plurality of one or more transformations to identify a second plurality of one or more transformations, the 
Chen does not explicitly disclose periodically update the set of learned parameters based on a selection of a second subset of the dataset elements, transmittal of the second subset to the cloud server, and receipt of an updated set of learned parameters from the cloud server. 
Chen further does not explicitly disclose retrain a classifier with the learned parameters received from the cloud server, wherein the classifier is to perform local classification of the dataset elements after being retrained with the learned parameters.
	However, MJ does teach periodically update the set of learned parameters based on a selection of a new subset of the dataset elements, transmittal of the second subset to the cloud server, and receipt of an updated set of learned parameters from the cloud server (MJ Pg. 2 Paragraph [0025] “The trained classifiers and the associated models are provided to the indexer module where they are available to be used on the mobile device. The model trainer module is used to predetermine the processing models and updates a listing of models… whenever a new training data set or feature function becomes available to the network.” The examiner notes that the referenced trained classifiers and/or associated models read on the claimed “learned parameters.” Further the referenced new training data set and/or feature function reads on the claimed “selection of a new subset of the dataset elements” and the referenced “”becomes available to the network” reads on the claimed “transmittal of the new subset to the cloud server.”).

The combination of Chen and MJ, however, do not appear to explicitly disclose retrain a classifier with the learned parameters, wherein the classifier is to perform local classification of the dataset elements. 
Bruns however does teach retrain a classifier with the learned parameters received from the cloud server, wherein the classifier is to perform local classification of the dataset elements after being retrained with the learned parameters (Bruns Pg. 108 Figure 8.1 shows the system architecture. Note that preprocessing takes place on the server and the results including a classifier and its parameters are sent to the mobile device. Note that the classifier performs its function on the mobile device and thus performs “local” classification. Also note Pg. 109 “At the end of a museum visit, the mobile devices automatically transfer their collected adaptation parameters to the server to enable the image and pathway classifiers to continually learn and improve over time…” and Pg. 115 Figure 8.4Figure 8.4 shows the advantages and disadvantages of each classifier used. Note especially that for basic object recognition one of the advantages is that it is memory efficient which allows the classifier to run on the mobile device.). 

The combination of Chen, MJ, and Bruns does not appear to explicitly disclose…and discretization of the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations ofAttorney Docket No. P92011Response to the Non-Final Office Action Mailed October 6, 2020 U.S. Serial No. 14/998,313the type of transformation to be applied to the one or more extracted features, the second plurality being a subset of the first plurality.
Baldwin, however, does teach and discretization of the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations ofAttorney Docket No. P92011Response to the Non-Final Office Action Mailed October 6, 2020 U.S. Serial No. 14/998,313the type of transformation to be applied to the one or more extracted features, the second plurality being a subset of the first plurality (As an initial matter, the examiner notes the breadth of the term “transformation.” A “transformation” is interpreted as encompassing any function which manipulates data and/or any space upon which a function is applied. Baldwin Fig.3 Element 350 describes a box breaking up the image into discrete portions. Col.11 Lines 19-29 “The set of images can be separated into sections and the sections can be piece-wise processed. For example the set of image can be analyzed using at least one object recognition algorithm to attempt to determine a target area, such as a face, object, and/or structure represented in the set of images, where the target area has a position within the set of images. A upon recognizing the target area and determining the movement, the target area can be separated into one or more sections.” The examiner notes that separating an image and/or set of images into sections teaches the claimed “discretize”. Further, using an object recognition algorithm to attempt to determine a target area and recognizing a target area teaches “a second plurality of one or more transformations.” And, because the target area, upon being recognized (i.e. extracted), can be separated into one or more sections, the separated target area which itself is a separated sectioned portion of an overall image teaches that this “second plurality of transformations is a subset of the first plurality” as is required. See also, Baldwin Col. 6 Lines 4-20 which discuss pixel values of two images (i.e. set of images) being transformed into one coordinate system. “This is, the set of pixel values representing the at least one image and the set of pixel values representing the reference image can be transformed into one coordinate system. In accordance with an embodiment, the images can be aligned using any number of image alignment algorithms or other algorithms to determine an alignment offset or other correspondence relationship among images with varying degrees of overlap. For example, these algorithms can be used to: determine an appropriate mathematical model that relates pixel coordinates in one image to pixel coordinates in another image; to estimate the correct alignments relating to various pairs (or sets) of images…”). 
Because the combination and Chen, MJ, and Bruns and Baldwin both discuss using a server to process image data, they are considered analogous art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing 

With respect to Claim 10, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein to identify the input dataset inlcudes to identify a set of images for classification (Chen Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The examiner notes that referenced frames read on the claimed “set of images.”).

With respect to Claim 12, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein the plurality of instructions further cause the mobile device to perform local classification of dataset elements based on the learned parameters (MJ Figure 1. Element 32 “Mobile Classifier” Pg. 3 Paragraph [0035]” If the classification confidence is below that threshold, the image processing will be requested from the cloud network. For these instances, the final classification takes place on the network and the results are sent back to the mobile device. In some embodiments, only a fraction of data points for which confidence is below the threshold, are sent to the cloud network. The remaining processing tasks are completed on the mobile.” The examiner notes that the referenced “remaining processing tasks,” based on the context of the reference, reads on the claimed “perform local classification of the dataset elements based on the learned parameters.” Pg.3 Paragraph [0036] “The mobile classifier module extracts the appropriate feature and classifies it…”).

With respect to Claim 13, the combination of Chen, MJ, Bruns, and Baldwin teach wherein each of the dataset elements include at least one image... (MJ Pg. 2 Paragraph [0020] “The processing model includes at least one type of feature from the visual information to be classified. A classifier module extracts corresponding features the visual information (e.g. video frame or image file).”). 
See also Chen Abstract “Glimpse captures full-motion video, locates objects of interest, recognizes and labels them, and tracks theme from frame to frame for the user.” The examiner notes that the full-motion video and/or frame reads on the claimed dataset elements includes at least one image.).
The combination of Chen, MJ, Bruns, and Baldwin also teach wherein to perform the local classification includes to recognize a particular object in the at least one image based on the learned parameters (MJ Pg. 1 Paragraph [0016] “The illustrated example includes at least one application module that allows for some visual information processing. For discussion purposes, the application module includes at least one feature that uses or requires object recognition from visual information.” Pg.3 Paragraph [0036] “The mobile classifier module extracts the appropriate feature and classifies it.”)
local object recognition pipeline.”). 

Claims 16, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Glimpse: Continuous, Real-Time Object recognition on Mobile Devices”) in view of Pengelly et al. (US 2013/0114849) and further in view of Bruns, Erich (“Adaptive Image Classification on Mobile Phones”, NPL 2010) and further in view of Baldwin (US 9,036,943).

With respect to Claim 16, Chen teaches a cloud server for distributed machine learning, the cloud server comprising: one or more processors; and one or more memory devices having a plurality of instructions stored therein that, when executed by the one or more processors, cause the cloud server to:… (Figure 4. Glimpse Server reads on the claimed “cloud server for distributed machine learning.” Abstract “Because the algorithms for object recognition entail significant computation, Glimpse runs them on server machines.”). 
receive a dataset from a mobile compute device (Figure 4. Shows data being sent to and received by the Glimpse server. This sending and receiving teaches “receive a dataset from a mobile compute device”. Note that “Glimpse Client” in Figure 4 teaches “…from a mobile compute device.”).
Chen also teaches extract one or more features from the received dataset (Figure 4. Shows Feature Extraction. Section 5. Implementation describes the feature extraction).
Chen further teaches identify a first plurality of one or more transformations, the first plurality including at least one type of transformation to be applied to the one or more extracted features (The phrase “a first plurality of one or more transformations” has three possible and reasonable interpretations. 1) a plurality of one or more different transformations (e.g. T1, T2, T3) OR 2) a plurality of at least one transformation (e.g. T1, T1, T1) or 3) one transformation is identified (i.e. suppose “one” transformation (e.g. one or more) was identified, clearly a plurality of one transformation would encompass just that one transformation. While the language is definite, any or all of the interpretations will be considered “correct.” Based on the above, Chen teaches the claim language. Section 5 Implementation “Glimpse server…for road signs we first detect them using boundary, shape and color.” Detecting road signs by using boundary, shape, and color teaches “identification of a first plurality of one or more transformations” (i.e. the functions which use boundary, shape, color to detect road signs) the first plurality including at least one type of transformations to be applied to the one or more extracted features (again, the above functions.). Note further that Chen recites in Section 5 “…To enable road sign tracking, we use the good features to 
Chen further teaches generate an expanded feature set based on the one or more extracted features in response to an application of the at least one type of transformation to the one or more features (Figure 4. Any or all of the Object Detection block, Feature extraction block, or Objection Recognition block reads on the claimed “feature expansion module.” Further Section 5. Implementation Paragraph 3. “To enable road sign tracking, we use the good features to track, and return 30 feature points to the client for tracking [Emphases added].” The examiner notes that the retuning of 30 features points reads on the claimed expanded features.” Chen Section 5. Implementation. Describes different techniques (e.g. “For road signs we first detect them using boundary, shape, and color…To enable road sign tracking, we us the good features to track.”) used to send extracted features back to the client depending on the input data; in this case road signs and/or faces. The examiner notes that the different algorithms or processes used return the feature points teach the claimed transformations. Further, the examiner notes that the use of different algorithms based on the input image or frame teaches the claimed “at least on type of transformation to apply.”).
Chen further still teaches transmit the expanded feature set to the mobile compute device as learned parameters for data classification (Figure 4. Data sent 
Chen however does not appear to explicitly disclose receive a second subset of dataset elements from the mobile device. 
Chen also does not appear to explicitly disclose generate an updated set of learned parameters.
Chen also does not appear to explicitly disclose transmit the updated set of learned parameters to the mobile compute device. 
Pengelly teaches receive a second subset of dataset elements from the mobile device; generate an updated set of learned parameters; and transmit the updated set of learned parameters to the mobile compute device (Paragraph [0042] “In particular embodiments, the camera is configured to capture digital images and to send one or more digital images or selected portions thereof to the remote computing environment via the communication link for analysis.” [0043] “In response to a service call from the mobile device, the remote computing environment is configured to recognize objects in the received images or image portions. For example the remote computing environment can use the image recognition component… and the feature extractor.”  [0052] “In the illustrated embodiment, after capturing a digital image, the mobile device can obtain selected image data and supply the selected image data to the remote server for object recognition (e.g. by comparing the selected image to an existing set of registered images.)… One an object is recognized, a sub-image and reference frame are created. The sub-image can comprise, for example, parts of an image, such as tracking points that are of particular interested. In this embodiment, the sub-image are returned to the mobile device.” The examiner notes that because the sub-image can comprise parts of an image such as tracking points, the sub-image teaches “set of learned parameters.” Further, as a person of ordinary skill would readily interpret, if the remote computing environment (i.e. server) operates and returns at least a sub-image every time “in response to a service call”, the server would update the learned parameters (i.e. based on the received images) and thus teaches “updated.” See also Fig. 4 and Fig. 9 and Fig.11). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the cloud server as taught by Chen modified with the generation of transmittal of updated learned parameters as taught by Pengelly because this would save on memory space on the mobile device and would allow for real-time classification (Pengelly Paragraph [0030] – [0032]). 

The combination of Chen and Pengelly however do not appear to teach wherein the mobile compute device is to retrain a local classifier using the set of learned parameters. 
Bruns however does teach wherein the mobile compute device is to retrain a local classifier using the set of learned parameters (Bruns Pg. 108 Figure 8.1 shows the system architecture. Note that preprocessing takes place on the server and the results including a classifier and its parameters are sent to the mobile device. Note that the classifier performs its function on the mobile device and thus performs “local” classification. Also note Pg. 109 and Pg. 115 Figure 8.4.). 

	The combination of Chen, Pengelly, and Bruns, however, does not appear to explicitly disclose discretize the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations of the type of transformation to be applied to the one or more extracted features, the second plurality a subset of the first plurality. 
Baldwin, however, does teach discretize the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations of the type of transformation to be applied to the one or more extracted features, the second plurality a subset of the first plurality (As an initial matter, the examiner notes the breadth of the term “transformation.” A “transformation” is interpreted as encompassing any function which manipulates data and/or any space upon which a function is applied. Baldwin Fig.3 Element 350 describes a box breaking up the image into discrete portions. Col.11 Lines 19-29 “The set of images can be separated into sections and the sections can be piece-wise processed. For example the set of image can be analyzed using at least one object recognition algorithm to attempt to determine a target area, such as a face, object, and/or structure represented in the set of images, where the target area has a position within the set of images. A movement of the target area in the upon recognizing the target area and determining the movement, the target area can be separated into one or more sections.” The examiner notes that separating an image and/or set of images into sections teaches the claimed “discretize”. Further, using an object recognition algorithm to attempt to determine a target area and recognizing a target area teaches “a second plurality of one or more transformations.” And, because the target area, upon being recognized (i.e. extracted), can be separated into one or more sections, the separated target area which itself is a separated sectioned portion of an overall image teaches that this “second plurality of transformations is a subset of the first plurality” as is required. See also, Baldwin Col. 6 Lines 4-20 which discuss pixel values of two images (i.e. set of images) being transformed into one coordinate system. “This is, the set of pixel values representing the at least one image and the set of pixel values representing the reference image can be transformed into one coordinate system. In accordance with an embodiment, the images can be aligned using any number of image alignment algorithms or other algorithms to determine an alignment offset or other correspondence relationship among images with varying degrees of overlap. For example, these algorithms can be used to: determine an appropriate mathematical model that relates pixel coordinates in one image to pixel coordinates in another image; to estimate the correct alignments relating to various pairs (or sets) of images…”). 
Because the combination and Chen, Pengelly, and Bruns and Baldwin both discuss using a server to process image data, they are considered analogous art. Therefore, it would have been obvious to a person of ordinary skill in the art before the 
With respect to Claim 18, the combination of Chen, Pengelly, Bruns, and Baldwin teaches wherein the dataset further includes at least one image (Chen Abstract “Glimpse captures full-motion video, locates objects of interest, recognizes and labels them, and tracks theme from frame to frame for the user.” The examiner notes that the full-motion video and/or frame reads on the claimed “wherein the dataset further includes at least one image.”) 
wherein the at least one type of transformation includes at least one of a rotational transformation or a perspective transformation (Baldwin Col.13 Lines 37-41 “Having performed these operations, the remote server can further process the panoramic sequence, such as by performing a number of other processing algorithms that can be used to correct for lens distortion, perspective, brightness, brightness and gamma blend, and rotation.” The examiner notes that using a number of processing algorithms which, at least in part, can be used to correct for “perspective” and/or “rotation” teach “wherein the at least one type of transformation includes at least one of a rotational transformation or a perspective transformation.”). 

With respect to Claim 19, the combination of Chen, Pengelly, Bruns, and Baldwin teaches wherein the dataset includes at least one image (Abstract “Glimpse captures full-motion video, locates objects of interest, recognizes and labels them, and tracks theme from frame to frame for the user.” The examiner notes that the full-motion video and/or frame reads on the claimed dataset elements comprises an image.) 
The combination of Chen, Pengelly, Bruns, and Baldwin also teach wherein the at least one type of transformation inlcudes a transformation associated with an illumination of a corresponding image (Baldwin Col.13 Lines 37-41 “Having performed these operations, the remote server can further process the panoramic sequence, such as by performing a number of other processing algorithms that can be used to correct for lens distortion, perspective, brightness, brightness and gamma blend, and rotation.” The examiner notes that algorithms used for correcting brightness and/or brightness and gamma blend teach the claimed “transformation associated with an illumination of a corresponding image.” Col.13 Lines 3-4 “Colors can be adjusted between images to compensate for exposure differences.”).


With respect to Claim 21, Chen teaches One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to execution by a cloud server, cause the cloud server to… (Figure 4. Glimpse Server reads on the claimed “cloud server for distributed machine learning.” Abstract “Because the algorithms for object recognition entail significant computation, Glimpse runs them on server machines.”). 
receive a dataset from a mobile compute device (Figure 4. Shows data being sent to and received by the Glimpse server. This sending and receiving teaches “receive a dataset from a mobile compute device”. Note that “Glimpse Client” in Figure 4 teaches “…from a mobile compute device.”).
Chen also teaches extract one or more features from the received dataset (Figure 4. Shows Feature Extraction. Section 5. Implementation describes the feature extraction).
Chen further teaches identify a first plurality of one or more transformations, the first plurality including at least one type of transformation to be applied to the one or more extracted features (The phrase “a first plurality of one or more transformations” has three possible and reasonable interpretations. 1) a plurality of one or more different transformations (e.g. T1, T2, T3) OR 2) a plurality of at least one transformation (e.g. T1, T1, T1) or 3) one transformation is identified (i.e. suppose “one” transformation (e.g. one or more) was identified, clearly a plurality of one transformation would encompass just that one transformation. While the language is definite, any or all of the interpretations will be considered “correct.” Based on the above, Chen teaches the claim language. Section 5 Implementation “Glimpse server…for road signs we first detect them using boundary, shape and color.” Detecting road signs by using boundary, shape, and color teaches “identification of a first plurality of one or more transformations” (i.e. the functions which use boundary, shape, color to detect road signs) the first plurality including at least one type of transformations to be applied to the one or more extracted features (again, the above functions.). Note further that Chen recites in Section 5 “…To enable road sign tracking, we use the good features to 
Chen further teaches generate an expanded feature set based on the one or more extracted features in response to an application of the at least one type of transformation to the one or more features (Figure 4. Any or all of the Object Detection block, Feature extraction block, or Objection Recognition block reads on the claimed “feature expansion module.” Further Section 5. Implementation Paragraph 3. “To enable road sign tracking, we use the good features to track, and return 30 feature points to the client for tracking [Emphases added].” The examiner notes that the retuning of 30 features points reads on the claimed expanded features.” Chen Section 5. Implementation. Describes different techniques (e.g. “For road signs we first detect them using boundary, shape, and color…To enable road sign tracking, we us the good features to track.”) used to send extracted features back to the client depending on the input data; in this case road signs and/or faces. The examiner notes that the different algorithms or processes used return the feature points teach the claimed transformations. Further, the examiner notes that the use of different algorithms based on the input image or frame teaches the claimed “at least on type of transformation to apply.”).
Chen further still teaches transmit the expanded feature set to the mobile compute device as learned parameters for data classification (Figure 4. Data sent 
Chen however does not appear to explicitly disclose receive a second subset of dataset elements from the mobile device. 
Chen also does not appear to explicitly disclose generate an updated set of learned parameters.
Chen also does not appear to explicitly disclose transmit the updated set of learned parameters to the mobile compute device. 
Pengelly teaches receive a second subset of dataset elements from the mobile device; generate an updated set of learned parameters; and transmit the updated set of learned parameters to the mobile compute device (Paragraph [0042] “In particular embodiments, the camera is configured to capture digital images and to send one or more digital images or selected portions thereof to the remote computing environment via the communication link for analysis.” [0043] “In response to a service call from the mobile device, the remote computing environment is configured to recognize objects in the received images or image portions. For example the remote computing environment can use the image recognition component… and the feature extractor.”  [0052] “In the illustrated embodiment, after capturing a digital image, the mobile device can obtain selected image data and supply the selected image data to the remote server for object recognition (e.g. by comparing the selected image to an existing set of registered images.)… One an object is recognized, a sub-image and reference frame are created. The sub-image can comprise, for example, parts of an image, such as tracking points that are of particular interested. In this embodiment, the sub-image are returned to the mobile device.” The examiner notes that because the sub-image can comprise parts of an image such as tracking points, the sub-image teaches “set of learned parameters.” Further, as a person of ordinary skill would readily interpret, if the remote computing environment (i.e. server) operates and returns at least a sub-image every time “in response to a service call”, the server would update the learned parameters (i.e. based on the received images) and thus teaches “updated.” See also Fig. 4 and Fig. 9 and Fig.11). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the cloud server as taught by Chen modified with the generation and transmittal of updated learned parameters as taught by Pengelly because this would save on memory space on the mobile device and would allow for real-time classification (Pengelly Paragraph [0030] – [0032]). 

The combination of Chen and Pengelly however do not appear to teach wherein the mobile compute device is to retrain a local classifier using the set of learned parameters. 
Bruns however does teach wherein the mobile compute device is to retrain a local classifier using the set of learned parameters (Bruns Pg. 108 Figure 8.1 shows the system architecture. Note that preprocessing takes place on the server and the results including a classifier and its parameters are sent to the mobile device. Note that the classifier performs its function on the mobile device and thus performs “local” classification. Also note Pg. 109 and Pg. 115 Figure 8.4.). 

	The combination of Chen, Pengelly, and Bruns, however, does not appear to explicitly disclose discretize the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations of the type of transformation to be applied to the one or more extracted features, the second plurality a subset of the first plurality. 
Baldwin, however, does teach discretize the first plurality of one or more transformations to identify a second plurality of one or more transformations, the second plurality including a finite number of transformations of the type of transformation to be applied to the one or more extracted features, the second plurality a subset of the first plurality (As an initial matter, the examiner notes the breadth of the term “transformation.” A “transformation” is interpreted as encompassing any function which manipulates data and/or any space upon which a function is applied. Baldwin Fig.3 Element 350 describes a box breaking up the image into discrete portions. Col.11 Lines 19-29 “The set of images can be separated into sections and the sections can be piece-wise processed. For example the set of image can be analyzed using at least one object recognition algorithm to attempt to determine a target area, such as a face, object, and/or structure represented in the set of images, where the target area has a position within the set of images. A movement of the target area in the upon recognizing the target area and determining the movement, the target area can be separated into one or more sections.” The examiner notes that separating an image and/or set of images into sections teaches the claimed “discretize”. Further, using an object recognition algorithm to attempt to determine a target area and recognizing a target area teaches “a second plurality of one or more transformations.” And, because the target area, upon being recognized (i.e. extracted), can be separated into one or more sections, the separated target area which itself is a separated sectioned portion of an overall image teaches that this “second plurality of transformations is a subset of the first plurality” as is required. See also, Baldwin Col. 6 Lines 4-20 which discuss pixel values of two images (i.e. set of images) being transformed into one coordinate system. “This is, the set of pixel values representing the at least one image and the set of pixel values representing the reference image can be transformed into one coordinate system. In accordance with an embodiment, the images can be aligned using any number of image alignment algorithms or other algorithms to determine an alignment offset or other correspondence relationship among images with varying degrees of overlap. For example, these algorithms can be used to: determine an appropriate mathematical model that relates pixel coordinates in one image to pixel coordinates in another image; to estimate the correct alignments relating to various pairs (or sets) of images…”). 
Because the combination and Chen, Pengelly, and Bruns and Baldwin both discuss using a server to process image data, they are considered analogous art. Therefore, it would have been obvious to a person of ordinary skill in the art before the 

With respect to Claim 23, the combination of Chen, Pengelly, Bruns, and Baldwin teaches wherein the dataset includes at least one image (Chen Abstract “Glimpse captures full-motion video, locates objects of interest, recognizes and labels them, and tracks theme from frame to frame for the user.” The examiner notes that the full-motion video and/or frame reads on the claimed dataset includes at least one image.) 
The combination of Chen, Pengelly, Bruns, and Baldwin also teaches wherein the at least one type of transformation includes at least one of a rotational transformation or a perspective transformation (Baldwin Col.13 Lines 37-41 “Having performed these operations, the remote server can further process the panoramic sequence, such as by performing a number of other processing algorithms that can be used to correct for lens distortion, perspective, brightness, brightness and gamma blend, and rotation.” The examiner notes that using a number of processing algorithms which, at least in part, can be used to correct for “perspective” and/or “rotation” teach “wherein the at least one type of transformation includes at least one of a rotational transformation or a perspective transformation.”). 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Glimpse: Continuous, Real-Time Object recognition on Mobile Devices”) in view of Majumder et al (US 2014/0241638 herein after referred to as “MJ”) in view of Bruns, Erich (“Adaptive Image Classification on Mobile Phones”, NPL 2010) in view of Baldwin (US 9,036,943) in view of in view of Julian et al. (US 2015/0324696).

With respect to Claim 8, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein the one or more processors, to select the subset of the dataset elements… (Chen Section 3 Paragraph 5 “The active cache stores all of the subsequent frames from the frame that gets transmitted to the server for processing." Figure 4; Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The examiner notes that the referenced “sending only certain trigger frames” reads on the claimed “select a subset of the dataset elements.”). 
However, the combination of Chen, MJ, Bruns, and Baldwin does not appear to explicitly disclose wherein to select the subset of the dataset elements comprises to select a random sample of the dataset elements. 
Julian however does teach wherein the one or more processors, to select the subset of the dataset elements, is to select a random sample of the dataset elements (Pg.12 Paragraph [0147] “Rather than have each of the millions or billions of devices sending a full weight vector to the central server, each user (device) may send a subset of elements (e.g. a random subset of elements).”). 


With respect to Claim 15, the combination of Chen, MJ, Bruns, and Baldwin teaches wherein the one or more processors, to select the subset of the dataset elements… (Chen Section 3 Paragraph 5 “The active cache stores all of the subsequent frames from the frame that gets transmitted to the server for processing." Figure 4; Section 4 Trigger frames. Paragraph 1. "Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain object recognition hints." The examiner notes that the referenced “sending only certain trigger frames” reads on the claimed “select a subset of the dataset elements.”). 
However, the combination of Chen, MJ, Bruns, and Baldwin does not appear to explicitly disclose wherein to select the subset of the dataset elements includes to select a random sample of the dataset elements. 
Julian however does teach wherein to select the subset of the dataset elements includes to select a random sample of the dataset elements. (Pg.12 Paragraph [0147] “Rather than have each of the millions or billions of devices sending a full weight vector to the central server, each user (device) may send a subset of elements (e.g. a random subset of elements).”). 
. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Glimpse: Continuous, Real-Time Object recognition on Mobile Devices”) in view of Pengelly et al. (US 2013/0114849) in view of Bruns, Erich (“Adaptive Image Classification on Mobile Phones”, NPL 2010) in view of Baldwin (US 9,036,943) in view of Julian et al. (US 2015/0324696).

With respect to Claim 25, the combination of Chen, Pengelly, Bruns, and Baldwin teaches all of the limitations of Claim 21 as discussed above.
However, the combination of Chen, Pengelly, Bruns, and Baldwin does not appear to explicitly disclose wherein the dataset received from the mobile compute device consists of a random subset of data elements.
Julian however teach wherein the dataset received from the mobile compute device consists of a random subset of data elements (Pg.12 Paragraph [0147] “Rather than have each of the millions or billions of devices sending a full weight vector to the central server, each user (device) may send a subset of elements (e.g. a random subset of elements).”). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.C.T./Examiner, Art Unit 2126   
                                                                                                                                                                                                                                                                                                         
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116